Exhibit OPERATING AGREEMENT OF CLECO POWER LLC (Revised effective October 1, 2008) Section 1. Formation 1 Section 2. Principal Place of Business 1 Section 3. Other Business of Members 1 Section 4. Accounting and Reports for the Company 1 a. Records and Accounting 1 b. Access to Records 1 c. Outside Consultants 1 Section 5. Membership Interests and Capital Accounts 2 a. Membership Interests and Organization 2 b. Admission of Additional Members 2 c. Certificates for Membership Interest 2 d. Addition to or Withdrawal of Capital Contributions 2 Section 6. Member Meetings 2 a. Place of Holding Meetings 2 b. Quorum 2 c. Adjournments 2 d. Annual Meeting 2 e. Special Meetings 3 f. Conduct of Meetings 3 g. Voting 4 h. Proxies 4 i. Notice 5 j. Consents 5 Section 7. Management and Control of the Company 5 a. Management of the Company by Managers 5 b. Classification 5 c. Nominations 5 d. Qualifications; Declaration of Vacancy 5 e. Removal 6 f. Powers 7 g. Filling of Vacancies 7 h. Annual and Regular Meetings 7 i. Special Meetings 8 j. Place of Meetings; Telephone Meetings 8 k. Quorum 8 l. Compensation 8 m. Committees 8 n. Consents 8 Section 8. Officers 9 a. Election, Tenure and Compensation 9 b. Powers and Duties of the Chairman of the Board of Managers 9 i c. Powers and Duties of President 9 d. Powers and Duties of Vice President 9 e. Power and Duties of Secretary 9 f. Powers and Duties of Treasurer 10 g. Delegation of Duties 10 h. Removal 10 Section 9. Committees 10 a. Executive, Audit, Compensation and Nominating/Governance Committees 10 b. Powers and Duties of the Executive Committee 10 c. Powers and Duties of the Audit Committee 10 d. Powers and Duties of the Compensation Committee 11 d.(1) Powers and Duties of the Nominating/Governance Committee 11 e. Meetings 11 f. Compensation 11 Section 10. Profits or Losses 11 Section 11. Distributions 11 Section 12. Dissolution 11 a. Events Causing Dissolution 11 b. Winding Up the Company 11 c. Gains or Losses in Winding Up 12 Section 13. Indemnity 12 a. Right to Indemnification – General 12 b. Certain Provisions Respecting Indemnification for and Advancement of Expenses 12 c. Procedure for Determination of Entitlement to Indemnification 13 d. Presumptions and Effect of Certain Proceedings 14 e. Right of Claimant to Bring Suit 14 f. Non-Exclusivity and Survival of Rights 15 g. Definitions 16 Section 14. Notices 17 a. Manner of Giving Notice 17 b. Waiver of Notice 17 Section 15. General Provisions 17 a. Choice of Law 17 b. Binding Effect 17 c. Gender and Plurality 17 d. Captions 17 e. Severability 17 f. Integration 18 ii OPERATING AGREEMENT OF CLECO POWER LLC THIS OPERATING AGREEMENT (this “Agreement”), effective as of the 13th day of December, 2000, is entered into by and between Cleco Power LLC, a Louisiana limited liability company (the “Company”), organized pursuant to Title 12, Chapter 22 of the Louisiana Revised Statutes, the Louisiana Limited Liability Company Law (the “LaLLCL”), and Cleco Corporation, a Louisiana corporation, the Company’s sole member on the date hereof (the “Initial Member”), who agree as follows: Section 1.Formation.The Initial Member executed the Articles of Organization (the “Articles”) of the Company on the 12th day of December, 2000, which Company was formed under the provisions of the LaLLCL and other applicable law, as amended.Pursuant to the LaLLCL, the Initial Member and the Company hereby adopt an Operating Agreement to govern and control the contractual relationship between them.Accordingly, the rights and liabilities of the Members (as hereinafter defined) and the Company shall be as provided herein.These rights and liabilities supplement and are in addition to the rights set forth in the Articles. Section 2.Principal Place of Business.Both the registered office in Louisiana and the principal business office of the Company (the “Principal Business Office”) shall be located at 2030 Donahue Ferry Road, Pineville, Louisiana, 71360, or at such other location as may be designated by the Members from time to time. Section 3.Other Business of Members.The Members may engage in and/or possess interests in other business ventures of every nature and description, independently or with others; and the Company shall not have any rights by virtue of this Agreement or the existence of this Company in or to such ventures or to the income or profits derived therefrom. Section 4.Accounting and Reports for the Company. a.Records and Accounting.The books and records of the Company shall be kept, and the financial position and the results of its operations recorded, in accordance with the accounting methods selected by the Members from time to time, and if not so selected, the books and records shall be maintained in accordance with generally accepted accounting principles consistently applied.The books and records of the Company shall reflect all the Company’s transactions and shall be appropriate and adequate for the Company’s business.The accounting year of the Company for financial reporting and for federal income tax purposes shall be the calendar year. b.Access to Records.All books, records, files, securities and other documents or information maintained by the Company shall be maintained at the Principal Business Office or at any other office of the Company chosen by the Members. c.Outside Consultants.The Company may obtain the services of outside accountants, attorneys and other consultants. 1 Section 5. Membership Interests and Capital Accounts. a.Membership Interests and Organization.Exhibit A to this Agreement states the initial interest of the Initial Member (the “Membership Interest”) in the Company, and the initial contribution of cash or property by such Initial Member. b.Admission of Additional Members.The Members may, by unanimous vote, admit to the Company additional members (the Initial Member and additional members, if any, collectively the “Members”, individually a “Member”).Any additional Members shall execute an appropriate supplement to this Agreement to be bound by the terms and shall execute such other documents as the board of managers deems necessary or advisable. c.Certificates for Membership Interest.The Membership Interests shall not be represented by any certificate of membership or other evidence of membership other than the Articles and this Agreement. d.Addition to or Withdrawal of Capital Contributions.The Members shall not have the right to withdraw their capital contribution at any time.The Members shall not be required to make any additional contributions to the capital of the Company.Additional capital may be contributed to the Company, or capital may be withdrawn, but only as authorized by appropriate action under this Agreement. Section 6.Member Meetings. a.Place of Holding Meetings.All meetings of the Members shall be held at the principal business office of the Company in the City of Pineville, State of Louisiana, except in cases in which the notices thereof designate some other place, which may be within or without the State of Louisiana. b.Quorum.The presence in person, or by proxy as provided in Subsection (h) of this Section, by the Members having a majority in interest of the Membership Interests shall constitute quorum at such meeting. c.Adjournments.If a quorum shall not be present or represented at any meeting of the Members, such meeting may, without any notice other than by announcement at such meeting, be adjourned from time to time by the affirmative vote of a majority in interest of the Membership Interests by the authorized representatives of the Members present in person or by proxy, for a period not exceeding one month at any one time, without notice other than by announcement at the meeting, until a quorum shall attend; provided, however, that a meeting at which a manager or managers are to be elected shall be adjourned only from day to day until such manager or managers have been elected.A meeting at which a quorum is present may also be adjourned in like manner.At an adjourned meeting at which a quorum shall attend, any business may be transacted which might have been transacted if such meeting had been held or originally called. d.Annual Meeting.Except as otherwise provided by resolution of the board of managers, the annual meeting of the Members for the election of managers shall be held on the third Friday after the first Monday in April of each year.At each annual meeting of the 2 Members, the Members shall elect, by an affirmative vote of a majority in interest of the Membership Interests, managers to succeed those whose terms have expired as of the date of such annual meeting.Such other matters as may properly come before a meeting may be acted upon at an annual meeting. e.Special Meetings.Special meetings of the Members for any purpose or purposes may be called by a Member or the chief executive officer, the president, a majority of the board of managers, or by a majority of the executive committee, if any, of the board of managers of the Company. f.Conduct of Meetings.Meetings of the Members shall be presided over by the chief executive officer or president of the Company or, if the chief executive officer or president is not present at a meeting, by such other person as the board of managers shall designate or, if no such person is designated by the board of managers, the most senior officer of the Company present at the meeting.The secretary of the Company, if present, shall act as secretary of each meeting of the Members; if he is not present at a meeting, then such person as may be designated by the presiding officer shall act as secretary of the meeting.Meetings of the Members shall follow reasonable and fair procedure.Subject to the foregoing, the conduct of any meeting of the Members and the determination of procedure and rules shall be in the absolute discretion of the presiding officer (the “Chairman of the Meeting”) and there shall be no appeal from any ruling of the Chairman of the Meeting with respect to procedure or rules.Accordingly, in any meeting of the Members or part thereof, the Chairman of the Meeting shall have the sole power to determine appropriate rules or to dispense with theretofore prevailing rules.Without limiting the foregoing, the following rules shall apply: (i)The Chairman of the Meeting may ask or require that anyone not a bona fide Member or authorized representative or proxy of a Member leave the meeting. (ii)A resolution or motion shall be considered for vote only if proposed by a Member or duly authorized proxy, subject to compliance with any other requirements concerning such a proposed resolution or motion contained in this Agreement.The Chairman of the Meeting may propose any motion for vote.The order of business at all meetings of the Members shall be determined by the Chairman of the Meeting. (iii)The Chairman of the Meeting may impose any reasonable limits with respect to participation in the meetings of the Members, including, but not limited to, limits on the amount of time at the meeting taken up by the remarks or questions of a Member and limits as to the subject matter and timing of questions and remarks by a Member. (iv)Before any meetings of the Members, the board of managers may appoint any persons other than nominees for office to act as inspectors of election at the meeting or its adjournment.If no inspectors of election are so appointed, the Chairman of the Meeting may, and on request of a Member or a Member’s proxy shall, appoint inspectors of election at the meeting of the Members.The number of inspectors shall be three.If any person appointed as inspector fails to appear or refuses to act, the Chairman of the Meeting may, and upon the request of a Member or a Member’s proxy shall, appoint a person to fill such vacancy. The duties of these inspectors shall be as follows: 3 (1) Determine the Membership Interests outstanding and the voting power of each, the Membership Interests represented at the meeting, the existence of quorum, and the authenticity, validity and effect of proxies; (2)Receive votes or ballots; (3) Hear and determine all challenges and questions in any way arising in connection with the right to vote; (4)Count and tabulate all votes; (5) Report to the board of managers the results based on the information assembled by the inspectors; and (6) Do any other acts that may be proper to conduct the election or vote with fairness to the Members. Notwithstanding the foregoing, the final certification of the results of any election or other matter acted upon at a meeting of the Members shall be made by the board of managers. g.Voting.The affirmative vote of a majority in interest of the Membership Interests shall be required to approve any action or matter submitted to the Member for approval.Except as otherwise provided by law, the Articles, or this Agreement, all elections shall be had and all questions shall be decided, at a duly constituted meeting at which a quorum is present, by a majority in interest of the Membership Interests. h.Proxies.A Member may vote either in person or by proxy executed in writing by such Member.A telegram, telex, cablegram or similar transmission by a Member, or a photographic, photostatic, facsimile or similar reproduction of a writing executed by a Member shall be treated as an execution in writing for purposes of this Subsection. Proxies for use at any meeting of the Members or in connection with the taking of any action by written consent shall be filed with the Managers, before or at the time of the meeting or execution of the written consent, as the case may be.All proxies shall be received and taken charge of and all ballots shall be received and canvassed by the board of managers, who shall decide all matters touching upon the qualification of voters, the validity of proxies, and the acceptance or rejection of votes, unless an inspector or inspectors of election shall have been appointed by the Chairman of the Meeting, in which event such inspector or inspectors shall decide all such questions.No proxy shall be valid after 11 months after the date of its execution unless otherwise provided in the proxy.A proxy shall be revocable unless the proxy form conspicuously states that the proxy is irrevocable and the proxy is coupled with an interest.Should a proxy designate two or more persons to act as proxies, unless that instrument shall provide to the contrary, a majority of such persons present at any meeting at which their powers thereunder are to be exercised shall have and may exercise all the powers of voting or giving consents thereby conferred, or if only one be present, then such powers may be exercised by that one; or if an even number attend and a majority do not agree on any particular issue, the Company shall not be required to recognize such proxy with respect to such issue if such proxy does not specify how such vote is to be cast with respect to such issue. 4 i.Notice. (i)Unless otherwise provided by the Articles, written or printed notice, stating the place, day, and hour of each meeting of the Members, and, in the case of a special meeting, the business proposed to be transacted thereat, shall be given in the manner provided in Section 14 of this Agreement to each Member at least 15 days before an annual meeting and at least 5 days before a special meeting. (ii)To be properly brought before any meeting of the Members, business must be either (x) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the board of managers pursuant to paragraph (i) of this Subsection, (y) otherwise properly brought before the meeting by or at the direction of the board of managers, or (z) otherwise properly before the meeting by a Member. (iii)The Chairman of the Meeting shall, if the facts warrant, determine and declare at any meeting of the Members that business was not properly brought before the meeting of the Members in accordance with the provisions of this Subsection, and if he should so determine, he shall so declare to the meeting and any such business not properly brought before the meeting shall not be transacted. j.Consents.Any action of the Members, which may be taken at a meeting thereof, may be taken without a meeting if authorized by a writing signed by all the Members. Section 7.Management and Control of the Company a.Management of the Company by Managers.The powers of the Company shall be vested in and exercised, and the business and affairs of the Company shall be managed, by a board of managers which shall consist of ten (10) managers. b.Classification.The board of managers of the Company shall be divided into three classes of as nearly as possible equal size, with the term of office of managers of one class expiring each year.At each annual meeting of the Members, the successors to the class of managers whose term shall have expired at such meeting shall be elected to hold office for a term expiring at the third annual meeting of the Members succeeding such meeting. c.Nominations.Nominations for election of managers of the board of managers may be made by the board of managers or by a Member. d.Qualifications; Declaration of Vacancy. (i)No person shall be eligible for election or reelection as a manager after attaining the age of 72, and no person who is or shall have been a full-time officer or employee of the Company or any subsidiary thereof shall be eligible for election or reelection as a manager after attaining age 65 or (even if under 65) after such manager’s employment by the Company has terminated. (ii)Upon attaining the age of 72 or 65, as specified in paragraph (i) immediately preceding, a manager may continue to serve as a manager of the Company until no later than the next succeeding annual meeting of the Members, at which time, unless he has 5 previously ceased to be a manager on the board of managers of the Company, his position as a manager shall cease.Notwithstanding the foregoing, with regard to a manager of the Company who is also an officer or employee of the Company or any subsidiary thereof, such manager’s position as a manager shall cease immediately upon termination of such manager’s employment by the Company. (iii)No person shall be eligible for election or reelection or to continue to serve as a manager on the board of managers who is an officer, director, agent, representative, partner, employee, or nominee of, or otherwise acting at the direction of, or acting in concert with, (y) a "public utility company" (other than one that is an “affiliate” of the Company) or "holding company" (other than one that is an “affiliate” of the Company) as such terms are defined in the Public Utility Holding Company Act of1935, as amended, or "public utility" (other than one that is an “affiliate” (as defined in 18 C.F.R. § 161.2) of the Company) as such term is defined in Section 201(e) of the Federal
